ZARELLA, J., with whom SULLIVAN, C. J.,
joins, concurring. I agree with the majority opinion but write separately to emphasize my agreement that principles of comity, i.e., the need to respect the legal principles of other jurisdictions, and consistency, i.e., the need for each jurisdiction to apply a uniform approach to the interpretation of a particular statute, dictate our adherence to the plain meaning rule in interpreting the federal statutes at issue in the present case. I also would emphasize that it does not violate principles of federalism or infringe on any prerogative of this court for this court to apply the plain meaning rule in interpreting federal statutes notwithstanding this court’s rejection of the application of that rule in interpreting Connecticut statutes. See State v. Courchesne, 262 Conn. 537, 570, 577, 816 A.2d 562 (2003).
I also continue to maintain that it is regrettable that this court no longer follows the plain meaning rule in cases involving the interpretation of Connecticut statutes. See id., 597 (Zarella, J., dissenting). The present case highlights yet another problem created by the abandonment of that rule. Specifically, the majority acknowledges that, in construing a Connecticut statute modeled on federal law, we are guided by federal case law, even when the federal court utilizes the plain meaning rule in construing the federal statute. The majority also concludes, however, that affording the state fair housing statutes at issue the same construction as that afforded to their federal counterparts by federal courts utilizing the plain meaning rule “is entirely compatible” with Courchesne—at least for purposes of the present *579case—inasmuch as that construction is “consistent” with the construction that would be derived from gleaning the legislative history of the state fair housing statutes. Footnote 29 of the majority opinion. A case may well arise, however, in which the interpretation accorded a federal statute by federal courts will be inconsistent with the legislative history of an identical Connecticut statute. Under such circumstances, will this court continue to rely on federal case law applying the plain meaning rule in construing Connecticut statutes modeled on federal statutes, or will it revert to the purposive approach of Courchesne? In my view, either approach is problematic.